Name: Commission Regulation (EEC) No 1250/87 of 5 May 1987 amending for the second time Regulation (EEC) No 3749/83 as regards the amounts expressed in ECU
 Type: Regulation
 Subject Matter: trade policy;  trade;  international trade;  monetary economics
 Date Published: nan

 6. 5 . 87 Official Journal of the European Communities No L 118/7 COMMISSION REGULATION (EEC) No 1250/87 of 5 May 1987 amending for the second time Regulation (EEC) No 3749/83 as regards the amounts expressed in ECU Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on origin, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3749/83 is hereby amended as follows : 1 . In Article 7 (2), '2 355 ECU' is replaced by -'2 590 ECU'. 2. The footnote to Article 7 (2) is replaced by the follo ­ wing : The equivalent in national currencies of the ECU is as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 1 (4) thereof, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries (2), and in particular Article 1 (3) thereof, Having regard to Council Regulation (EEC) No 3926/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing cuntries (3), and in particular Article 1 (2) thereof, Whereas Decision 86/638/ECSC of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council , of 16 December 1986 applying for 1987 the generalized tariff preferences for certain steel products originating in developing countries (4) provides that the concept of origi ­ nating products is to be defined under the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 concerning the common defini ­ tion of the concept of the origin of goods (*) ; whereas the rules to be applied for this purpose should be the same as those laid down for other products ; Whereas, to take account of monetary evolution, it is necessary to modify for the second time the amounts in ECU in Articles 7 and 10 of Commission Regulation (EEC) No 3749/83 of 23 December 1983 on the defini ­ tion of the concept of originating products for the purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries (&lt;% as amended by Regulation (EEC) No 1061 /85 (^ ; 1 ECU 43,7750 Belgian franc / Luxem ­ bourg franc 2,09022 German mark 2,36146 Dutch florin 0,713486 Pound sterling 7,88477 Danish krone \ 6,84430 French franc 1 1440,90 Italian lira 0,762246 Irish pound 139,754 Greek drachma 1 37,629 Spanish pesetas I 151,505 Portuguese escudos The amounts in the national currencies which result from the conversion of the amounts expressed in ECU may be rounded up or down'. 3 . In the second subparagraph of Article 10 (2), ' 165 ECU' and '470 ECU' are replaced by ' 180 ECU' and '515 ECU' respectively. (') OJ No L 373, 31 . 12. 1986, p. 1 . (2) OJ No L 373, 31 . 12. 1986, p . 68 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1987. (3) OJ No L 373, 31 . 12. 1986, p . 126. (&lt;) OJ No L 373/ 31 . 12. 1986, p . 162.H OJ No L 148, 28 . 6 . 1968 , p . 1 . ( «) OJ No L 372, 31 . 12. 1983, p. 1 . 0 OJ No L 113, 26. 4. 1985, p. 10 . No L 118/8 Official Journal of the European Communities 6 . 5 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 5 May 1987. For the Commission COCKFIELD Vice-President